DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, 18-24, 29 in the reply filed on 11/1/2021 remains acknowledged.
Applicant’s election without traverse of (i) 2-(4-chlorophenyl)-N-((2-(2,6-dioxopiperidin-3-yl)-1-oxoisoindolin-5-yl)methyl)-2,2-difluoroacetamide, as the active compound; and (ii-c), the formulation of claim 1, claims 1-7, 18 and 29 reading thereon, in the reply filed on 11/1/2021 remains acknowledged.
Claims 30-46 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/1/2021.
Claims 8-17, 25-28, 47-52 have been canceled.
Claims 19-24 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/1/2021.

Response to Arguments
Applicants' arguments, filed 6/30/2022, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Objections
Claim 6 is objected to because of the following informalities:  there is a missing comma after 1.0%, in line 5.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 18, 29 is/are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hui et al. (US 2017/0196847 A1; 2017 Jul).
The Examiner acknowledges the removal of broadening “about” language, which has been removed from ranges and amounts recited in the amended claims, filed 6/30/2022.  The rejection basis is shifted to obviousness, based on the narrowing of the ranges and amounts recited
Hui teaches a lyophilized formulation of 2-(4-chlorophenyl)-N-((2-(2,6-dioxopiperidin-3-yl)-1-oxoisoindolin-5-yl)methyl)-2,2-difluoroacetamide (Compound 1) (the active compound of instant claim 18), a buffer and a bulking agent (claim 1).
Compound 1 is present in an amount from about 0.1% to about 2% (claim 4) encompassing 1 to 1.3% (of instant claim 1); 1.0% (instant claims 2, 6), no longer construed as anticipating, but a prior art range encompassing the claimed range/amount, rendering each of these claimed ranges and amounts prima facie obvious; and from about 0.1 to about 1% (claim 5), also encompassing claims 1, 2, 6 ranges and amounts, alternately rendering these claim ranges prima facie obvious.
The buffer is a citrate buffer (claim 7), in an amount from about 5% to about 25% (claim 8), encompassing the claimed 9 to 12% of instant claim 1; this range also encompasses the claims 3 & 6 range, 10.63%, rendering each of the claimed range and amount prima facie obvious.
Regarding claim 4, the citrate buffer comprises anhydrous citric acid and anhydrous sodium citrate (claim 9).
The bulking agent choices include mannitol (claim 17).  Mannitol had a superior cake structure and the lowest residual solvent level among all the screened formulations [0391].  Amounts of bulking agent are from about 80% to about 90% (claim 20), encompassing and rendering obvious the claim 1 range, about 85 to 90% (59.5 to 94%), and the range of claims 5, 6, about 88% (61.6-94%) construed as anticipating, and alternately rendering each of the claimed ranges prima facie obvious.
The Examiner notes that the narrowed amounts/ranges are no longer applied as anticipatory.  However, the claimed ranges are clearly obvious, based on the prior art encompassing claimed amounts/ranges, and/or overlapping ranges in the prior art and claims. 
See MPEP 2144.05 (I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Regarding claim 7, the 1 mg amount of Compound 1 is taught (e.g., Table 34, Formulations IC and ID, [0151], last 3 lines).  The specific amounts of citric acid monohydrate, sodium citrate dehydrate and mannitol required by claim 7 are not taught with sufficient specificity for anticipation.  
Anhydrous citric acid amounts include about 5 mg [0154] (3.5-6.5 mg), which encompasses 5.24 mg citric acid monohydrate, rendering this range prima facie obvious.  And anhydrous sodium citrate amounts include about 5 mg [0156] (3.5-6.5 mg), which embraces the claimed 4.4 mg sodium citrate dihydrate, rendering the claimed amount prima facie obvious.  
The examiner construes the claimed citric acid monohydrate and sodium citrate dihydrate to be indistinguishable from anhydrous citric acid and anhydrous sodium citrate, in view that Hui and the instant formulations are both based on lyophilized formulations. When citric acid/sodium citrate are dissolved in an aqueous based solvent, then lyophilized, which ever hydration form of these citrate compounds are used, the lyophilized product will be the same, absent evidence to the contrary.
Regarding the 80 mg mannitol, Formulation XX of Table 13 has 50 mg/ml mannitol and 0.5 mg/ml API; i.e., a 99:1 ratio of mannitol: Compound 1.  This formulation does not contain citrate buffer, for which it would have been obvious to reduce the mannitol amount from the 99:1 ratio.  For the obvious embodiment of 1 mg compound 1, 5.24 mg citric acid and 4.4 mg sodium citrate (9.64 mg citrate), the mg amounts fall within the % ranges taught suggesting a correlation between % and mg amounts.  Accordingly, the 80-90% range of mannitol bulking agent renders obvious the 80-90 mg range, together with the 1 mg compound 1, 5.24 mg citric acid and 4.4 mg sodium citrate (9.64 mg citrate) amounts discussed above.  The 80-90% range encompasses the mannitol amount required by claim 7, rendering it obvious.  Additionally, 86.86% of alternate bulking agent is taught in claim 22, suggesting similar amounts for mannitol, i.e., 87 mg mannitol.  The final claimed amount of 80 mg would have been obvious as a result of exploration of optimal amounts, via routine optimization of the amounts of Compound 1, citric acid, sodium citrate, and mannitol in a lyophylizate unit dose.
As pointed out in MPEP 2144.05 II, generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 29, the formulations are placed in vials (see, e.g., Table 34).

Applicant argues about 102 and 103 bases.  Arguments about the 102 basis are no longer pertinent.  Regarding the 103 basis, Applicant argues:
B. Hui does not render claims 1-6, 18 and 29 obvious 
To reject claims in an application under 35 U.S.C. § 103, the United States Patent and Trademark Office bears the initial burden of establishing a prima facie case of obviousness. In re Bell, 26 U.S.P.Q.2d 1529, 1531 (Fed. Cir. 1993); see also M.P.E.P. § 2142. A finding of obviousness requires that "the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains." 35 U.S.C. § 103(a). 
The Supreme Court in KSR also upheld the long-standing principle of avoiding hindsight bias and cautioned courts to guard against reading into the prior art the teachings of the invention in issue. 127 S. Ct. at 1742, 82 U.S.P.Q.2d at 1397 (citing Graham v. John Deere Co., 383 U.S. 1 (1966)). 
Claim 1 is directed to a formulation comprising: A formulation comprising: 2-(4- chlorophenyl)-N-((2-(2,6-dioxopiperidin-3-yl)-1-oxoisoindolin-5-yl)methyl)-2,2- difluoroacetamide, or a stereoisomer or mixture of stereoisomers, pharmaceutically acceptable salt, tautomer, prodrug, isotopologue, solvate, hydrate, co-crystal, clathrate, or polymorph thereof in an amount of 1 to 1.3%, citrate buffer in an amount of 9 to 12% and mannitol in an amount of 85 to 90 %, based on the total weight of the formulation. 
Claims 2-6, 18 and 29 depend from claim 1 and further define the formulation of claim 1. 
Applicant respectfully submits that Hui does not suggest a formulation having the specific amounts of Compound 1, citrate buffer and mannitol as recited in the instant claims. As discussed above, Hui teaches formulations comprising 0.1-2% Compound 1, about 1-15% buffer and about 70-95% bulking agent based on the total weight of the lyophilized formulation. Hui does not teach or suggest using the claimed specific weight percentage ranges of Compound 1, citrate buffer and mannitol recited in claim 1. Applicant further submits that Hui does not describe the specific weight percentage of specific weight percentages of Compound 1, citrate buffer and mannitol recited in dependent claim 6. Furthermore, Hui does not teach or suggest any modifications to the formulations described therein, much less the specific modifications to the amounts of Compound 1, citrate buffer and mannitol to arrive at the claimed formulation. The PTO has not provided any explanation as to why one of ordinary skill in the art, without the impermissible use of hindsight knowledge of the instant application, would modify any of the compositions disclosed in Hui in any way, much less specifically modify the amounts of Compound 1, citrate buffer and mannitol in the compositions to arrive at the amounts recited in the claimed compositions. 
It is thus respectfully submitted that it is only through hindsight using the instant claims as a blue print that one of ordinary skill in the art could arrive at the claimed composition. KSR Int'l Co., 550 U.S. at 421 (cautioning against reading the Applicants' disclosure of the claimed invention at issue into the prior art and upholding the principle of avoiding the use of hindsight reconstruction). 
While Hui teaches various specific compositions, there is no teaching or suggestion in Hui that a modification of any of the compositions is desirable. The PTO points to no flaws in the disclosure of Hui that would provide a person having ordinary skill in the art to a reason to modify Hui in the way necessary to arrive at the subject matter of the pending claims. 
The Federal Circuit has held that there must be some reason to modify the prior art in the manner necessary to arrive at the claimed invention, wherein a lack of recognition of the flaws in the prior art that would prompt such modification weighs against a finding of obviousness (even though the possibility of certain modifications were known, there were no undue technical hurdles to overcome and there was no lack of a reasonable expectation of success). In re Omeprazole Patent Litigation, 536 F.3d 1361, 1380 (Fed. Cir. 2008). In other words, in In re Omerprazole the court found that there was no reason why a person having ordinary skill in the art would have taken on the extra work and great expense needed to modify the teaching of the prior art unless there were some teaching or suggestion in the reference itself that certain other modifications could be used to improve the process. In the absence of any suggestion that an improvement could be made to the teaching of Hui, as found in the disclosure of Hui, there would be no reason for a person having ordinary skill in the art to modify its disclosure. 
Nothing in Hui suggests that the compositions disclosed therein would be other than satisfactory. Thus, Applicants respectfully submit that a proper prima facie case of obviousness has not been established. See See In re Omeprazole, 536 F.3d at 1361, 1380; KSR, 550 U.S. at 421; Takeda Chemical Industries, Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 1357 (Fed. Cir. 2007); Otsuka Pharm. Co., Ltd. v. Sandoz, Inc., 678. F.3d 1280, 1280 (Fed. Cir. 2012). 
Furthermore, even assuming, arguendo, that a person having ordinary skill in the art would have been somehow guided to modify the compositions of Hui, there is no reason to modify the compositions as claimed herein. The Supreme Court, in KSR, affirmed that "a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art," and that it is "important to identify a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does ..." KSR, 550 U.S. 398, 418-419, 82 U.S.P.Q.2d 1385, 1396. Thus, a prima facie case of obviousness requires a reason to modify the references. See also M.P.E.P. § 2143. 
In view of the above, a prima facie case of obviousness has not been established. Therefore, reconsideration and withdrawal of the rejection are respectfully requested. 
Regarding claim 7, Applicant also argued that the basis regarding claim 1 also applies to claim 7.

This is not persuasive.
A prima facie case of obviousness has been established by the rejection basis. Regarding claims 1, 6, the only difference between the claims and the teachings of Hui is that the amounts of Hui are broader than and encompass the instant claimed ranges and amounts.  It is clearly prima facie obvious when a prior art range encompasses the claimed range.
As stated on the record, MPEP 2144.05 (I) states:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
This clearly applies in the rejection basis.  Prima facie obviousness has been established for the rejected claims.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Explanation of the reliance on case law of MPEP 2144.05(I) that establishes when the claimed amounts and ranges fall within the prior art ranges, the claimed amounts and ranges are prima facie obvious, has been clearly stated on the record, in contrast to that depicted by Applicant’s argument.  No “reason to modify” is required in this fact pattern.  This amounts to selecting an amount or a range from within the prior art range.  It is clearly prima facie obvious, and the skilled artisan would have also found it obvious to optimize within prior art ranges.  
As pointed out in MPEP 2144.05 II, generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The examiner notes that there is no argument or evidence that claimed ranges or amounts have any criticality.  Absent such evidence, In re Aller establishes discovery of optimum/workable ranges by routine experimentation is not inventive, when the general conditions of a claim are disclosed in the prior art, as in this case.
In re Omeprazole was a case involving combination of prior art elements, involving modifying coated omeprazole tablets with a second coating, achieving an unexpected solution to a stability problem.  This situation has no relevance to the instant fact pattern, of selecting workable/optimum amounts and ranges from broader ranges taught (where the combination of elements is already taught).

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611